Citation Nr: 1755453	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  09-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to February 1994.  He died in December 2003.  The appellant is the Veteran's former spouse and mother of his minor children.  She is pursuing this appeal on behalf of his minor children.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

This appeal was previously remanded by the Board in November 2012 and again in September 2015.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died in December 2003; the death certificate lists the immediate cause of death as myocardial infarction.  

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  A myocardial infarction, ultimately resulting in the Veteran's death, was not incurred in service and is not otherwise etiologically related to service.

4.  Symptoms of cardiovascular or psychiatric disabilities were not chronic in service, were not continuous after separation from service, and did not manifest to a compensable degree within one year of separation from service. 

5.  A cardiovascular or psychiatric disability was not incurred in service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103(a), 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in December 2003.  The appellant has alleged that his death was related to service, either via a heart condition she asserts arose on active duty or as a result of chemical exposure in service.  Accordingly, the Board must determine whether a service-connected disability (or a disability that should have been service connected) was the principal cause or a contributory cause of his death.  The appellant also asserts that the Veteran had posttraumatic stress disorder (PTSD) or a related psychiatric disability as a result of service, which caused him to abuse drugs, resulting in his death.  

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312(a). For a service-connected disability to be the principal cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially; combined to cause death; or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Turning to the facts of the case, the preponderance of the evidence weighs against entitlement to service connection for the cause of the Veteran's death.  First, the evidence does not establish that the immediate causes of his death, myocardial infarction, was incurred in service, nor does the record indicate such a connection.  Service treatment records are negative for a heart disorder, and no such disability manifested to a compensable degree within a year of service separation.  The record lacks any medical evidence of a cardiovascular prior to the event referenced in the certificate of death, and no competent evidence links that disability to the Veteran's service, to include a disease or injury incurred therein, or any incident of service.  

A June 2017 VA medical opinion was obtained and further weighs against the claim.  Specifically, a VA physician reviewed the claims file, to include the service treatment records as well as the appellant's contentions.  After review of the file, the physician noted the Veteran's abuse of drugs, including marijuana, hydrocodone, alcohol, cocaine, and crystal methamphetamine, following service and first reported in approximately 2000.  Regarding the etiology of the Veteran's fatal myocardial infarction, the physician opined it was less likely than not the cause of the Veteran's death was due to any chemical exposure in service; rather, it was likely the result of his drug abuse.  

The physician based his opinion on the fact that the service treatment records and post-service treatment records immediate following service found no evidence of "acute or chronic effects" of chemical exposure in Southwest Asia.  While the Veteran might have been exposed to chemicals in service, the physician found such exposure was likely low-level, without chronic residuals.  Likewise, the gap of time between the purported exposure and the Veteran's death also suggested against such a nexus, according to the physician.  

The physician further wrote, "[r]eview of medical literature does not support an association between Southwest Asia service and the Veteran's listed cause of death, myocardial infarction."  The physician found that the VA committee reviewing Gulf War undiagnosed illness concluded that "there is inadequate/insufficient evidence to determine whether an association exists between deployment to the Gulf War and cardiovascular conditions or conditions of the blood organs."  (citing Gulf War and Health, Vol. 10, Update of Health Effects of Serving in the Gulf War (2016)).  

The physician also concluded it was less likely than not any medications prescribed to treat the Veteran following service caused or contributed to his death; rather, the Veteran's frequent cocaine use, including up to within 10 months of his death, was the most likely cause of death.  Additionally, the Veteran's fatal myocardial infarction was first diagnosed many years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  For these reasons, the symptoms relating to a heart disorder did not manifest within one year or service separation and symptoms were not continuous since service separation.

Next, the appellant contends that the Veteran should have been service-connected for PTSD or a related psychiatric disability resulting from service.  Service treatment records are negative for any complaints, diagnoses, or treatment for a psychiatric disability during service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

In July 2017, the Veteran's claims file, to include the appellant's assertions and the service treatment records, was presented to a VA psychologist for a medical opinion.  Upon review of the claims file, the psychologist found it was less likely than not the Veteran had a diagnosis of PTSD at the time of his death.  This opinion was based on the fact that while the Veteran "had substantial mental health care, including an inpatient psychiatric hospitalization, and several Mental Disorder C&P Examinations" following service, these "did not establish or retain a diagnosis of PTSD."  Rather, the Veteran was consistently diagnosed with schizophrenia by both private and VA examiners, according to review of the file.  

The reviewer did note that a November 2002 VA PTSD screening was positive, but found that such a screening constituted more of a preliminary finding and not a definitive diagnosis, especially in light of the remainder of the record which found such a diagnosis was not warranted.  

The reviewer also found no evidence to suggest onset of schizophrenia in service or within a year thereafter.  The first such symptoms were noted in approximately 2001, several years after service.  While the Veteran at times reported onset of symptomatology in service, the service treatment records did not reflect any such reported symptomatology.  Moreover, according to the psychologist, the symptoms of schizophrenia "are not subtle" and likely would have been noted during service if they had manifested at that time.  Thus, the psychologist concluded it was less likely than not schizophrenia manifested at any time during service or within a year thereafter.  

The Board finds the June and July 2017 VA medical opinions highly probative, as both examiners reviewed the claims file, reviewed medical literature, and provided an opinion supported by a clear rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board has also considered the appellant's statements which purport to relate the Veteran's psychiatric and/or cardiovascular disorders to service, to include possible exposure to chemical weapons while serving in the Southwest Asia theater.  As a lay person, however, she does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex cardiovascular or psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

These disorders are medically complex disease process because of their multiple possible etiologies, require specialized knowledge to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  She has also not stated she is reporting the opinion of a competent medical expert, and her lay assertions have not been confirmed by such an expert.  

For the reasons stated above, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the appellant has not asserted otherwise.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


